Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-24 are allowed over the closest references cited below.

The present invention is drawn to an ethylene polymer having a density in a range from about 0.952 to about 0.96 g/cm3, a high load melt index (HLMI) in a range from about 7 to about 15 g/10 min, a weight average molecular weight (Mw) in a range from about 300,000 to about 400,000 g/mole, a number average molecular weight (Mn) in a range from about 17,000 to about 40,000 g/mole, a viscosity at HLMI ( @ HLMI) in a range from about 1500 to about 4000 Pa-s, and a tan  at 0.1 sec-1 in a range from about 0.7 to about 0.97 degrees. 
Another embodiment of the invention is an ethylene polymer having a density in a range from about 0.952 to about 0.965 g/cm3, a high load melt index (HLMI) in a range from about 5 to about 25 g/10 min, a weight average molecular weight (Mw) in a range from about 275,000 to about 450,000 g/mole, a number average molecular weight (Mn) in a range from about 15,000 to about 28,000 g/mole, and a viscosity at HLMI ( @ HLMI) in a range from about 1400 to about 4000 Pa-s. 
  
Hlavinka et al. (US 9,273,170) discloses an ethylene-hexene copolymer having a density in a density of 0.9542 g/cm3, a high load melt index (HLMI) of 6.78 g/10 min, a weight average molecular weight (Mw) of 421,000 g/mole, a number average molecular weight (Mn) of 34,440 g/mole, and a tan  at 0.1 sec-1 of 0.9294 degrees.  Furthermore, the copolymer has a ratio Mw/Mn of 12.23, a CY- parameter of 0.3036, a viscosity at 100 sec-1 of 2470 Pa-s, and the copolymer exhibits a ESCR of greater than 1000 hrs.  Prior art copolymer has a weight average molecular weight that lies outside the range set forth in claims.  Prior art copolymer also has a number average molecular weight that lies outside the range set forth in claims pertaining to the second embodiment of invention.    

Additional references listed in the accompanying PTO-1449 have been cited to show the state of the art with respect to ethylene polymer characterized by HLMI and tan .  None of the references teaches subject of instant claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 2, 2022